DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 01/29/2020 is acknowledged. This amendment amended the abstract and claims 1, 3, 8-9, 11-13, 15-17.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "94" and "96" have both been used to designate ‘first longitudinal portion’ in paragraphs 139-140.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘upper plate’, ‘lower plate’ and their structural details of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berroni-Bird et al. (US 2003/0132584), as cited by Applicant.
With respect to claim 1, Berroni-Bird et al. discloses a steering unit (44, paragraph 19) for a bus, the steering unit (44, paragraph 19) comprising: a longitudinal axis (vehicle longitudinal axis), a steering knuckle (26) including an in-wheel engine (12, 18, 50; paragraph 16) defining a transversal rotation axis (figs. 1-4) which is transversally arranged with respect to the longitudinal axis (vehicle longitudinal axis), a wheel rotation axis (figs. 1-4) coaxial with the transversal rotation axis (figs. 1-4); an actuator mechanism (46) adapted for pivoting the steering knuckle (paragraph 19), the steering knuckle (26) comprising a lever (45; paragraph 19) which is attached to the actuator mechanism (46) and which includes a transversal portion extending along the in-wheel engine (12, 18, 50; paragraph 16).  (Figs. 1-5, paragraphs 16-34.)
With respect to claim 7, Berroni-Bird et al. discloses the actuator mechanism (46) is disposed below the transversal rotation axis (figs. 1-4), and vertically at distance from the wheel rotation axis (figs. 1-4).  (Figs. 1-5, paragraphs 16-34.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berroni-Bird et al. in view of Luo (CN 102 673 380 A; Machine Translation of Description ‘MTD’).
With respect to claim 2, Berroni-Bird et al. is silent regarding a brake disk.  Luo teaches of the steering knuckle (3) comprises a main body, transversally disposed between the in-wheel engine (5-3 – 5-5) and a brake disk (9-51 – 9-52), the lever further comprising a first longitudinal portion (33) connecting the transversal portion to the main body, said longitudinal portion extending longitudinally and radially along the in-wheel engine (5-3 – 5-5).  (Figs. 1-5, MTD paragraphs 9-66.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Luo into the invention of Berroni-Bird et al. in order to provide a built-in suspension integrated in-wheel motor-driven electric wheel with high integration, good vibration damping effect and good dynamic characteristics.  (MTD paragraph 9.)
With respect to claim 5, Berroni-Bird et al. is silent regarding a tie rod.  Luo teaches of the actuator mechanism includes an actuator device (‘rear beam’; MTD paragraph 55) and a tie rod (38), said tie rod (38) connecting the lever (33) to the actuator device, and the transversal portion to the actuator device.  (Figs. 1-5, MTD paragraphs 9-66.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Luo into the invention of Berroni-Bird et al. in order to provide a built-in suspension integrated in-wheel motor-driven electric wheel with high integration, good vibration damping effect and good dynamic characteristics.  (MTD paragraph 9.)
With respect to claim 17, Berroni-Bird et al. discloses a steering unit (44, paragraph 19) for a bus, the steering unit (44, paragraph 19) comprising: a longitudinal axis (vehicle longitudinal axis), a steering knuckle (26) including an in-wheel engine (12, 18, 50; paragraph 16) defining a transversal rotation axis (figs. 1-4) which is transversally arranged with respect to the longitudinal axis (vehicle longitudinal axis), a wheel rotation axis (figs. 1-4) coaxial with the transversal rotation axis (figs. 1-4); an actuator mechanism (46) adapted for pivoting the steering knuckle (paragraph 19), the steering knuckle (26) comprising a lever (45; paragraph 19) which is attached to the actuator mechanism (46) and which includes a transversal portion extending along the in-wheel engine (12, 18, 50; paragraph 16).  (Figs. 1-5, paragraphs 16-34.)  Berroni-Bird et al. is silent regarding a longitudinal portion connecting the transversal portion to the body and disposed angularly level with the in-wheel engine.  Luo teaches of the lever further comprising a first longitudinal portion (33) connecting the transversal portion to the body, said longitudinal portion disposed angularly level with the in-wheel engine (5-3 – 5-5).  (Figs. 1-5, MTD paragraphs 9-66.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Luo into the invention of Berroni-Bird et al. in order to provide a built-in suspension integrated in-wheel motor-driven electric wheel with high integration, good vibration damping effect and good dynamic characteristics.  (MTD paragraph 9.)
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Berroni-Bird et al. in view of Yamashita et al. (US 5,161,813).
With respect to claim 6, Berroni-Bird et al. is silent regarding along the transversal rotation axis, the transversal portion includes an inboard end and an outboard end transversally at distance from the in-wheel engine.  Yamashita et al. teaches of along the transversal rotation axis, the transversal portion (13) includes an inboard end and an outboard end transversally at distance (fig. 1) from the in-wheel engine (6).  (Figs. 1-4, col. 4, col. 5, lines 1-53.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yamashita et al. into the invention of Berroni-Bird et al. in order to provide a vehicle steering device in which steering force can be reduced.  (Col. 2, lines 33-35.)
With respect to claim 8, Berroni-Bird et al. is silent regarding the actuator mechanism includes a sliding bar with a sliding direction, the siding direction and the transversal rotation axis define an angle ranging from 10° to 45°.  Yamashita et al. teaches of the actuator mechanism includes a sliding bar (14) with a sliding direction, the siding direction and the transversal rotation axis define an angle.  (Figs. 1-4, col. 4, col. 5, lines 1-53.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Yamashita et al. into the invention of Berroni-Bird et al. in order to provide a vehicle steering device in which steering force can be reduced.  (Col. 2, lines 33-35.)  Berroni-Bird et al., as modified, discloses the claimed invention except for the transversal rotation axis define an angle ranging from 10° to 45°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transversal rotation axis define an angle ranging from 10° to 45°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berroni-Bird et al. in view of Knoll et al. (DE 10 2015 209 595 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claim 9, Berroni-Bird et al. is silent regarding ball joints.  Knoll et al. teaches of the steering unit comprises a wheel including an inner cavity (fig. 1), and the steering knuckle (18) comprises an upper ball joint (fig. 1) and a lower ball joint (fig. 1) which are in said inner cavity (fig. 1), and which are vertically at distance from the transversal portion (5, 8).  (Figs. 1-7, MTD paragraphs 31-62.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Knoll et al. into the invention of Berroni-Bird et al. in order to allow the wheel to pivot at least 90° to either side without wheel collision.  (MTD paragraph 4.)  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Berroni-Bird et al. in view of Ruiz (EP 1170162 A1), as cited by Applicant.
With respect to claim 10, Berroni-Bird et al. is silent regarding the steering unit includes a horizontal beam (fig. 1), said horizontal beam (fig. 1) including a hole, the actuator mechanism (20, 21) being arranged in said hole, and a sliding bar (20) of the actuator mechanism slides through said hole (fig. 1).  (Figs. 1-10, pages 2-3.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Ruiz into the invention of Berroni-Bird et al. in order to allow sliding bar smooth movement. 
Claims 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Berroni-Bird et al. in view of Burke (US 2006/0237242).
With respect to claims 11-12 and 16, Berroni-Bird et al. discloses a steering unit (44, paragraph 19) for a bus, the steering unit (44, paragraph 19) comprising: a longitudinal axis (vehicle longitudinal axis), a steering knuckle (26) including an in-wheel engine (12, 18, 50; paragraph 16) defining a transversal rotation axis (figs. 1-4) which is transversally arranged with respect to the longitudinal axis (vehicle longitudinal axis), a wheel rotation axis (figs. 1-4) coaxial with the transversal rotation axis (figs. 1-4) of the in-wheel engine (12, 18, 50; paragraph 16); an actuator mechanism (46) adapted for pivoting the steering knuckle (paragraph 19), the steering knuckle (26) comprising a lever (45; paragraph 19) which is attached to the actuator mechanism (46) and which includes a transversal portion extending along the in-wheel engine (12, 18, 50; paragraph 16).  (Figs. 1-5, paragraphs 16-34.)  Berroni-Bird et al. is silent regarding details of a bus.  Burke teaches of a bus comprising a longitudinal axis (fig. 1A), a passenger platform (203) and a steering unit (fig. 7); further comprising a plurality of second steering units (fig. 7) identical to the first steering unit (1401; figs. 7, 14), the passenger platform connecting the first steering unit (fig. 7) to the plurality of second steering units (1401; figs. 7, 14); wherein the bus is an articulated bus comprising at least two articulated bodies (fig. 5B), each of the at least two articulated bodies comprising at least eight identical steering units (fig. 9), wherein the steering knuckles are independently pivoted by their respective actuators mechanisms (paragraph 275).  (Figs. 1-33, paragraphs 82-276.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Burke into the invention of Berroni-Bird et al. in order to provide an advanced control system that integrated control of the steering, suspension, braking and power systems.  (Paragraphs 23.)
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berroni-Bird et al. in view of Burke, as applied to claim 11, and further in view of Hall et al. (US 10,960,723).
With respect to claims 13-14, Berroni-Bird et al., as modified, is silent regarding a passenger platform.  Hall et al. teaches of the actuator mechanism is arranged within a vertical thickness of the passenger platform (102), said vertical thickness of the passenger platform representing at most two times the vertical thickness of the actuator mechanism (fig. 3); wherein the passenger platform comprises a transversal hole (fig. 3), the actuator mechanism (332) being connected to the steering knuckle (327) through said transversal hole, said transversal hole being at mid thickness of the passenger platform.  (Figs. 1-13, col. 2, lines 38-67, cols. 3-9.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Hall et al. into the invention of Berroni-Bird et al. in order to allow more space inside the wheel to be utilized, resulting in increased masses and longer stroke lengths.  (Col. 2, lines 28-37.)

Allowable Subject Matter
Claims 3-4, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614